Jenkins, P. J.
In this suit against a municipality, on account of the alleged unlawful discharge of the plaintiff before the expiration of the period of his employment as a meter-reader, the court directed a verdict for the plaintiff, and refused a new trial, as in the ease of City Council of Augusta v. Lassiter, 54 Ga. App. 122 (187 S. E. 270), which involved a like employment as a meter-reader under like city ordinances. The instant exceptions, presenting similar questions, are controlled, adversely to the contentions of the plaintiff in error, by the rulings in that case and in related cases, City Council of Augusta v. Kelly, 53 Ga. App. 589 (186 S. E. 222); City Council of Augusta v. Bowers, 54 Ga. App. 115 (187 S. E. 264); City Council of Augusta v. King, 54 Ga. App. 111 (187 S. E. 268); City Council of Augusta v. Deer, 54 Ga. App. 122 (187 S. E. 271). In all of the preceding cases, applications for certiorari were denied by the Supreme Court. 53 Ga. App. 878. See also City Council of Augusta v. Widener, 51 Ga. App. 365 (180 S. E. 364); Elliott v. Augusta, 49 Ga. App. 568 (176 S. E. 548). Judgment affirmed.

Sutton, J., concurs.